The case of Young v. Walker, 12 N.H. 502, seems a direct authority to the point that the knowledge of the officer was the knowledge of the plaintiff in the writ of attachment. In that case, the property, having been attached, had gone back into the hands of the debtor; and it was held that the person making a second attachment could not do so if he knew that the property was under attachment, and that there was an unrescinded contract of bailment. It was held that the officer was the agent of the party suing out the writ, for the purpose of taking notice of the former attachment. A principal is affected by notice to his agent respecting any matter distinctly within the scope of his agency, when the notice is given before the transaction begins, or before it is so far completed as to render the notice nugatory. 1 Pars. on Con. 79, and authorities.
It must be taken, then, on these authorities, that the defendant's employer knew, before the attachment was made, of the existence of a mortgage on the property, valid in all respects excepting that it had not been recorded in the town where the mortgagor lived.
Edwards v. Harben, 2 T. R. 587, and Ash v. Savage, 5 N.H. 545, may be selected out of numerous authorities to show that, at common law, a mortgage of personal property is valid when the possession accompanies and follows the deed; i. e., if the deed indicates that possession is to be retained by the mortgagor, the possession may be so retained, and the mortgage be good at common law, and independent of our statute.
By our statute the mortgage is of no effect against any but the grantor and his heirs, unless verified by affidavit, and recorded. *Page 225 
Gooding v. Riley, 50 N.H. 400, and Patten v. Moore, 32 N.H. 382, are authorities in point that an unrecorded mortgage is good against a creditor who is aware of the existence and bona fides of the mortgage.
On the facts as they appear in the report, it cannot be found that the attaching creditor is affected with knowledge of the mortgage until the time when he placed his writ in the defendant's hands.
He is not affected with the knowledge of the attorney, Mr. Rogers, because it does not appear that Mr. Rogers was his agent at all in the attachment of the property.
In Stowe v. Meserve, 13 N.H. 46, it was held that a party, having procured his writ of attachment, and being about to have it served, and having then received information calculated to put him on inquiry, was not obliged to suspend his proceedings, and make the inquiry before the service of his writ. It was also intimated in that case that the result might have been different, if, instead of information which put him on inquiry, he had got actual notice of the existence of a valid deed.
In this case, the defendant's employer is to be taken to have had actual knowledge of the plaintiff's valid, unrecorded mortgage, at the time he placed his writ in the officer's hands. Could he lawfully attach the property with such knowledge then obtained?
The reason of the decision in Stowe v. Meserve, as I understand it, is, that the creditor, having procured his writ and his officer, and having got ready to attach the property, is not obliged then to stay his proceedings for the purpose of instituting inquiries, but may attach the property at once.
This reason cannot apply in a case where, instead of being put upon inquiry, he receives certain information. In the race of diligence as it is sometimes called, where all have just claims and are acting in good faith, the right of the winning party to retain his advantage does not depend upon the length of time by which he comes in ahead of his competitors.
My conclusion therefore is, that the attaching creditor must be considered as having notice at the time he employed the officer, and that a notice like that in this case, of a bona fide mortgage not recorded, must have the effect of defeating the attachment.
The case of Hill v. Gilman is cited to show that the forms required by the law must be strictly complied with; and that case is sought to be distinguished from Gooding v. Riley, by the fact that the subsequent claimant was an attaching creditor, and not a subsequent purchaser, as in the last mentioned case. But it is one of the facts in the case that the plaintiff's mortgage was, under the statute of Elizabeth, good against attaching creditors.
Being at common law and under the statute of Elizabeth good against subsequent attaching creditors, and therefore being avoided, if at all, by force of the statute — Gen. Stats., ch. 123 — and by failure, to comply with its terms, the consequences of this failure depend entirely upon those terms. The statute makes no difference between creditors and others. Its terms are, — "No such mortgage shall be valid against *Page 226 
any person except the mortgagor, his executors, and administrators," etc. The statute of 13th of Elizabeth makes the mortgage void against attaching creditors, if made to defraud them. Our statute, — Gen. Stats., ch. 123, sec. 12, — if not complied with, makes the mortgage void against all but the mortgagor, his executors, and administrators. The plaintiff's mortgage, therefore, being good under the statute of Elizabeth, the case of Gooding v. Riley is an authority on the construction of General Statutes above cited, and if inconsistent with Hill v. Gilman, which I do not see, must be considered as qualifying it. The case does not in terms find that the defendant knew that the plaintiff's mortgage was made in good faith and for a full consideration, but I think that what the case does find ought to be held equivalent thereto.
According to these views the defendant's attachment is invalid, and the exceptions must be allowed.